Citation Nr: 0601534	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  03-15 361	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for asthma, to include 
as secondary to Agent Orange exposure. 
 
2.  Entitlement to service connection for alopecia areata, to 
include as secondary to Agent Orange exposure. 
 
3.  Entitlement to service connection for skin disability 
other than alopecia areata, to include as secondary to Agent 
Orange exposure.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from November 1964 until 
November 1968.  

These matters comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a January 2003 
rating decision of the Regional Office (RO) in Philadelphia, 
Pennsylvania, that denied service connection for asthma, 
alopecia areata, claimed as hair loss, and other skin 
disability, claimed as jungle rot/dermatophytosis and/or 
rash, all to include as secondary to Agent Orange exposure.

The veteran appeared for a hearing in April 2004 before a 
member of the Board sitting at the Cleveland, Ohio RO.  The 
transcript is of record.  However, the member who presided at 
the hearing left the Board prior to a final decision in the 
appeal.  In correspondence dated in October 2005, the veteran 
was offered an opportunity to present testimony at another 
Board hearing.  He responded that he did not wish to be 
scheduled for another hearing.  


FINDINGS OF FACT

1.  The veteran served in Vietnam from July 1966 to July 
1967.

2.  Asthma was first clinically demonstrated many years after 
discharge from active duty and has not been related to 
service or the veteran's in-service exposure to Agent Orange.

3.  The veteran has scarring of the scalp as a result of a 
cicatrical type of alopecia that as likely as not began 
during military service.

4.  Any skin disease other than alopecia areata is not 
attributable to military service, including in-service 
exposure to Agent Orange.  


CONCLUSIONS OF LAW

1.  The veteran does not have asthma that is the result of 
disease or injury incurred in or aggravated by active 
military service, to include exposure to Agent Orange.  
38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  The veteran likely has residual scarring of the scalp as 
a result of disease incurred during active military service.  
38 U.S.C.A. §§ 1110, 1111, 1116, 1153, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.306, 3.307, 
3.309 (2005).

3.  The veteran does not have other skin disability, claimed 
as jungle rot/dermatophytosis and/or rash that is the result 
of disease or injury incurred in or aggravated by active 
military service, to include Agent Orange exposure. 
38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed new duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2005).  In addition, they define the 
obligations of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2005).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims has been accomplished.  As evidenced by 
the statement of the case, and the supplemental statement of 
the case, the veteran and representative have been notified 
of the laws and regulations governing entitlement to the 
benefits sought, and informed of the ways in which the 
current evidence has failed to substantiate the claims.  
These discussions also served to inform him of the evidence 
needed to substantiate the claims.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, has been met.  38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In letters to the veteran 
dated in November 2002 and April 2005, the RO informed the 
appellant of what the evidence had to show to substantiate 
the claims for service connection, what medical and other 
evidence the RO needed from him, what information or evidence 
he could provide in support of the claims, and what evidence 
VA would try to obtain on his behalf.  The letters also 
advised him to submit relevant evidence or information in his 
possession.  38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that notice required by 38 U.S.C.A. 
§ 5103(a), and 38 C.F.R. § 3.159(b), should generally be 
provided prior to the initial adverse decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  The 
Court went on to say, however, that its decision was not 
meant to invalidate any existing decision made prior to such 
notice, and, indeed, that VA could satisfy VCAA notice 
requirements by ensuring that the proper notice was 
ultimately provided after the initial adverse decision on the 
claim.  Id, at 120, 122-4.  Although some notice required by 
the VCAA was not provided until after the RO initially 
adjudicated the appellant's claims, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that any late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or the appellant's response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.

The Board finds that VA has made the required efforts to 
assist the veteran in obtaining the evidence necessary to 
substantiate his claims.  He has had the benefit of VA 
examinations and a personal hearing, and extensive VA 
clinical records have been received and associated with the 
claims folder.  Under the circumstances, the Board finds that 
further assistance is not required.  See 38 U.S.C.A. 
§ 5103A(a)(2).  

Turning to the merits of the veteran's claims, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be 
evidence of an etiological relationship between a current 
disability and active military service.  See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992), citing Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2005). 

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) (2005) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult- 
onset diabetes), Hodgkin's disease, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) 
(2005).

The diseases listed at § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval or air service. 38 C.F.R. 
§ 3.307(a)(6)(ii).

On December 27, 2001, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001, which, 
among other things, provides a presumption of exposure to 
herbicides for all veterans who served in Vietnam during the 
Vietnam Era whether diagnosed with one of the identified 
diseases or not.

The veteran contends that he was exposed to Agent Orange as 
the result of service in Vietnam, and now has several 
disabilities, including asthma, alopecia areata and jungle 
rot/dermatophytosis and skin rash as a result thereof for 
which service connection should be granted.  Although the 
veteran has made arguments limited to whether the claimed 
disabilities are due to Agent Orange exposure, the RO has 
considered direct incurrence as well.  The Board will do 
likewise.

The service medical records show that the veteran sought 
treatment in August 1965 for complaints of hair loss on 
isolated areas of the head.  It was reported that he had been 
aware of this problem for years and had been treated in 
civilian life with a lotion with some effectiveness.  It was 
reported that a KOH (potassium oxide) stain of scraping was 
negative.  Physical examination disclosed a patchy loss of 
hair of the occiput with atrophy and scarring.  It was noted 
that he gave a history of tinea capitis as a child.  The 
examiner related that he had a cicatrical type of alopecia.  

In October 1968, the veteran was seen for complaints of a 
cold which he stated was worse with physical training in the 
afternoon.  No diagnosis was recorded.  Upon examination in 
October 1968 for separation from service, the veteran's skin 
was evaluated as having a birthmark of the right thigh and a 
vertical scar on the right thigh.  His respiratory status was 
evaluated as normal.  

A claim for service connection for the issues currently on 
appeal was received in October 2001.

An undated statement from J. Politi, M.D., was received 
relating that it was as likely as not that the veteran's 
asthma was related to exposure to Agent Orange.  In a memo 
dated in May 2001, Dr. Politi stated that the veteran had 
been his patient since March 1995 and that asthma was 
diagnosed at that time.  Subsequently received were clinical 
records from Dr. Politi showing that the appellant received 
regular follow-up for respiratory symptoms for which he was 
placed on medication.  A chest X-ray obtained in December 
1995 was interpreted as showing no acute pathology.  Records 
dated in February 2001 from S. K. Mishr were received showing 
that the veteran had conditions that included fungus and 
asthma.

The veteran underwent a VA Agent Orange protocol examination 
in February 2002 and noted complaints of asthma, jungle rot 
and loss of body hair.  The skin was observed to be normal.  
Following examination, diagnoses included asthma.  VA 
outpatient treatment records dated in March 2002 reflect that 
the veteran was treated for complaints of mild intermittent 
wheezing 

A VA respiratory examination was conducted in September 2002.  
The examiner noted that the claims folder was reviewed.  The 
veteran stated that he had developed a cough while in 
Vietnam, but had not been seen for any respiratory problems.  
He said that he continued to have a cough and shortness of 
breath after leaving the military and that asthma was 
diagnosed by his private physician in 1995 for which he was 
placed on an oral inhaler.  The veteran related that he 
currently had an occasional cough that was not productive, 
with shortness of breath.  He said that he had to go on 
antibiotic therapy approximately two times a year for 
respiratory infections.  A physical examination and 
diagnostic tests were performed followed by a diagnosis of 
asthma.  The examiner opined that it was more likely than not 
that the veteran's asthma was not related to military 
service.  

The veteran was afforded a VA skin disease examination in 
September 2002 and stated that he developed a rash on his 
feet and loss of hair while serving in Vietnam.  He related 
that he received treatment in service and continued to obtain 
follow-up for the rash on his feet after leaving the 
military.  He said that he was currently followed in the VA 
podiatry clinic and had been placed on medication for 
continuing rash with itching.  The examiner noted that the 
claims folder was reviewed.

On physical examination of the feet, there was some scaliness 
along the lateral and medial aspects of both feet.  Some 
scaliness was present between the digits of the toes with 
slight erythema.  The toenails were thickened with yellowing 
discoloration.  It was noted that hair distribution was not 
normal but that hair was present.  Hair was observed on the 
lower extremities.  There was no ulceration, exfoliation or 
crusting and no associated systemic or nervous 
manifestations.  A diagnosis of jungle rot/dermatophytosis 
was rendered.  Photographs of the feet were obtained.  The 
examiner opined that it was more likely than not that the 
conditions were related to the appellant's time in the 
military. 

The veteran presented testimony upon personal hearing on 
appeal in April 2004 to the effect that he developed asthma 
in 1968 and that it worsened over the years after service.  
He stated that he had an asthma attack in 1996 and nearly 
died.  He testified that he did not have any loss of body 
hair at service entrance examination, but developed it after 
being exposed to Agent Orange in Vietnam.  He appeared to 
state that he had some scalp hair loss diagnosed as alopecia 
areata prior to service that was aggravated by exposure to 
Agent Orange, and that this began to occur a number of years 
after discharge from active duty.  The veteran also stated 
that he developed jungle rot of both feet while in Vietnam.  

VA outpatient records dated between 2002 and 2005 were 
received showing continuing treatment for conditions that 
included bilateral peripheral neuropathy, xerosis, 
onychomycosis, asthma, tinea pedis, nail fungus, pruritus, 
and dry skin, etc.

A statement dated in July 2005 was received from J. Politi, 
M.D., who noted that the veteran had been a patient since 
1995 and received two injections every two weeks for dust-
mold-mite and grass-ragweed-tree and plantain allergens.  It 
was noted that he had also been prescribed allergy 
medications and an inhaler.  

Pursuant to Board remand, the veteran was afforded a VA 
pulmonary examination in July 2005.  The examiner noted that 
the claims folder was reviewed and that there were no 
military records indicating a diagnosis of asthma while on 
active duty.  It was reported that the veteran had presented 
a history of asthma with coughing and shortness of breath 
dating back to Vietnam.  He stated that his symptoms had 
gotten progressively worse.  A physical examination and 
diagnostic studies, including pulmonary function studies, 
were performed.  Following examination, the examiner stated 
that the clinical symptoms as reported, persistent elevation 
of eosinophil count and pulmonary function studies obtained 
from 2002 were not inconsistent with a diagnosis of asthma.  
It was noted that current testing was not interpreted as the 
appellant was not able to perform them satisfactorily.  The 
examiner opined that even if the veteran had asthma, there 
was no data in the claims folder that suggested that his 
condition manifested while on active duty.  It was also added 
that there was no current data linking asthma to exposure to 
Agent Orange, and that it was therefore not as likely as not 
that current complaints of asthma were related to service or 
to Agent Orange exposure.  

The veteran was afforded a VA skin examination in July 2005 
and was reported to have stated that alopecia began before 
military service and that he had lost some hair on his scalp 
prior to joining the military.  He related that he later lost 
some of his body hair.  He stated that jungle rot started 
during his military service.  Examination of the scalp 
disclosed loss of follicular markings and patches of 
hypopigmentation at the vertex.  The lower extremities were 
clear with a few patches of no hair scattered on the legs.  
The feet were observed to be clear and the nails were normal.  
Assessments of scarring alopecia of the scalp - no active 
disease today, and tinea pedis - no active disease today, 
were rendered.  An addendum to the examination report 
indicates that there was no relationship found between the 
veteran's remote inactive alopecia areata and exposure to 
Agent Orange.  The examiner also added that it was not as 
likely as not that the pre-service alopecia underwent a 
chronic increase beyond natural progression during service or 
following service as a result of Agent Orange exposure.  The 
examiner stated that alopecia is not exacerbated by exposure 
to Agent Orange, nor was caused by it.  

1.  Service connection for asthma

The service medical records reflect no symptomatology 
diagnosed as asthma in service or for many years thereafter.  
Thus, even if the appellant did have self-reported symptoms 
of asthma in service, as contended, continuity of 
symptomatology is not established.  See 38 C.F.R. § 3.303.  
Evidence of chronic respiratory disability was first 
clinically indicated in the mid-1990s, many years after 
discharge from active duty, and may not be directly 
attributed to service on this basis.

The veteran is shown to have served in the Republic of 
Vietnam during the Vietnam era and is entitled to a 
presumption of exposure to herbicide agents, whether or not 
he has a disease listed at 38 C.F.R. § 3.309(e).  See the 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (2001).  However, the condition 
for which service connection is sought in this instance-
asthma--is not one of the diseases listed under 38 C.F.R. 
§ 3.309(e) for which service connection may be presumed as a 
consequence of exposure to Agent Orange under 38 U.S.C.A. 
§ 1116 and 38 C.F.R. §§ 3.307 and 3.309.  Therefore, service 
connection for the asthma cannot be granted on a presumptive 
basis.

Nonetheless, service connection for asthma could possibly be 
established if the evidence otherwise showed that it was the 
result of exposure to Agent Orange.  See Combee v. Brown, 34 
F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. 
§§ 1113(b), 1116 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2005).

The veteran's physician, Dr. Politi, did provide an opinion 
to the effect that it was as likely as not that there was a 
relationship between exposure to Agent Orange and asthma.  
However, it does not appear that he reviewed the veteran's 
prior clinical records, nor did he provide any rationale for 
that opinion.  The record reflects that Dr. Politi's 
conclusion was countered by that of the VA examiners in 
September 2002 and July 2005; the latter examiners noting 
that the record disclosed no evidence of asthma in service, 
and stating that there was currently no clinical data linking 
asthma to Agent Orange exposure.  The VA examiner noted that 
the clinical record was reviewed and fully considered.  The 
VA practitioners, unlike Dr. Politi, provided a rationale for 
the conclusions reached.  Consequently, greater weight is 
given to the conclusion reached by VA examiners.

The Board thus finds that the VA examiners' opinions of 
September 2002 and July 2005 have more probative weight than 
that of Dr. Politi.  The Board may appropriately favor the 
opinion of one competent medical authority over another.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Moreover, the 
Court has expressly declined to adopt a "treating physician 
rule" which would afford greater weight to the opinion of a 
veteran's treating physician over the opinion of a VA or 
other physician.  See Guerrieri v. Brown, 4 Vet. App. at 471- 
73.  The only other evidence in support of the claim is the 
veteran's own statements to the effect that asthma is related 
to service.  However, as a layperson, the appellant is not 
competent to provide a probative opinion on a medical matter, 
such as the etiology of his asthma.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").

The Board finds that, because the more probative evidence of 
record is against a link between military service and asthma, 
service connection for such must thus be denied.



2.  Service connection for alopecia areata

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3-
2003.

The service medical records show that the veteran was seen in 
August 1965, prior to service in Vietnam, for complaints of 
hair loss on isolated areas of the head.  He indicated that 
the condition pre-existed service and that he had sought 
treatment for it by a civilian doctor.  It is shown that 
appellant has consistently maintained in the record that 
alopecia and/or hair loss of the scalp pre-existed service.  
Nevertheless, the service entry examination shows that his 
head, scalp and skin were normal.  He is therefore entitled 
to the presumption of soundness.  

The Board does not find that veteran's statements, made in 
service and since, as amounting to clear and unmistakable 
evidence that such a diagnosed condition pre-existed his 
military service.  He is competent to say that he experienced 
symptoms related to his scalp, but not that it was diagnosed 
as a certain disease or that it was a chronic process.  
Consequently, despite the evidence that tends to show pre-
existence of a cicatrical type alopecia, the Board finds that 
clear and unmistakable evidence showing pre-existence is not 
of record.  

Given the presumption of soundness, the Board concludes that 
it is likely that the scarring noted in July 2005 was a 
residual of alopecia that was first clearly shown as a 
disease process during military service.  The in-service 
examiner said that the veteran's problem was a cicatrical 
type alopecia, strongly suggesting that the long-term 
residual of the alopecia would be scarring.  Scarring of the 
scalp related to alopecia was noted in July 2005 by the VA 
examiner, although an active disease process was not found.  
Therefore, given the first clinical observations in service, 
which suggested that a chronic problem either had occurred or 
would later occur, namely cicatrix formation, and because 
such scarring has currently been shown, the Board finds that 
a grant of service connection is warranted by resolving 
reasonable doubt in the veteran's favor.  

3.  Service connection for other skin disability

Other skin disabilities for which the veteran is seeking 
service connection in this instance are not any of the 
diseases listed under 38 C.F.R. § 3.309(e) for which service 
connection may be presumed as a consequence of exposure to 
Agent Orange under 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307 
and 3.309.  Therefore, service connection for skin disability 
claimed as jungle rot/dermatophytosis and/or rash cannot be 
established on a presumptive basis.  

The service medical records do not show that the veteran 
sought any treatment for skin problems in service, other than 
alopecia as discussed previously.  The post-service record is 
silent for other skin problems until VA outpatient records 
beginning in 2001 begin to show treatment for various skin 
conditions including nail fungus, xerosis, onychomycosis, 
tinea pedis, pruritus, and dry skin, etc.  The Board observes 
that evidence of skin disorders noted above was demonstrated 
many years after discharge from active duty.  It is noted 
that that diagnoses of jungle rot and dermatophytosis were 
provided on VA examination in September 2002, and that the 
examiner opined that it was more likely than not that they 
were related to the appellant's time in service.  
Nevertheless, on more recent VA examination in July 2005, no 
pathology was found.  The veteran's feet and toenails were 
reported to be normal.  The Board therefore observes that 
while there is medical opinion of record that the veteran has 
skin disability of the feet related to service, there is also 
more recent evidence that he has no such pathology.  Given 
what appears to be a transitory problem, especially in light 
of the many years that have passed since military service 
without complaint or diagnosis of skin problems, the Board 
finds that a chronic skin problem attributable to military 
service is not shown.  The absence of any discernible 
disability at the time he left military service and at the 
most recent VA examination is evidence that the veteran does 
not have a chronic disability that can be traced to his 
military service.  Under the circumstances, service 
connection may not be granted.  

In reaching the above conclusions, the Board has considered 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claims of 
service connection for asthma and skin disability other than 
alopecia, the doctrine is not for application with respect to 
these two issues.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for asthma is denied.  

Service connection for scarring alopecia of the scalp is 
granted.  

Service connection for other skin disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


